Title: From Louisa Catherine Johnson Adams to John Adams, 15 May 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John





Washington 15 May 1823


Your Letters my Dear John gave us great uneasiness on account of your Grandfathers health and for your own situation which is painful to an extreme—But it is vain to repine at that which cannot be changed or to suffer evil to absorb all our attention—The only remedy that is now to be offered is an unwearied application to acquire reputation and renown in your profession and by this means wash away the disagreeable impression of disgrace attached to your dissmission from College—
As to your fathers visit to Boston it will probably not take place until late in August as business accumulates and he imagines that it is impossible for him to quit it—He is in hopes that your anxiety for your Grandfather leads you indulge apprehension’s which will be far from realized and that it is in a great measure owing to low spirits on account of your own difficulties as he is convinced that your Uncle would give him every proper information—We rest our hopes upon this and still anticipate the pleasure of seeing your Grandfather well and cheerful when we come on and passing our time as usual most pleasantly in his society—As to yourself your father is really too much immersed in politic’s heart and soul to say any thing about you—I therefore can give you no information on the subject—I however recommend you to begin reading Blackston with attention and without loss of time as a preparation to your studies and more especially because I am informed by Mr. Webster that it cannot be read too often or too much—You may likewise gain much knowledge upon many points on reading it by conversing with your Grandfather and Uncle whose knowledge and experience will assist you in the acquirement upon any difficult points—
God Bless you my beloved Son, to your Mother you ever where were and ever will be dear as her life blood and though she may condemn your errors her heart will ever be open to pity in the firm conviction that they do not proceed from vicious motives but rather spring from ardent impulse and youthful imprudence which a little experience of real life will soon correct—Be of good cheer and ever love your Mother

L. C.A—


Remember me most affectionately to your Grandfather—I wrote to Charles last week but par will leave C—before he gets my Letter—

